NO. 07-02-0267-CR

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL E

                                 JANUARY 8, 2003

                       ______________________________


                   JOSE DEMETRO ARAUSA JR., APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                     _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

            NO. A14185-0109; HONORABLE JACK R. MILLER, JUDGE

                       _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1


      Upon his plea of guilty, appellant Jose Demetro Arausa Jr. was convicted of the

offense of aggravated robbery and assessed a seven-year probated penal sentence and




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
a fine of $1,000, with 180 days of the sentence to be served in the Hale County Jail.

Appellant gave timely notice of appeal from the conviction.


       However, other than the preparation and filing of a clerk’s and reporter’s record, no

further action was taken towards pursuing the appeal. That state of affairs led us to abate

and remand the case to the trial court for the purpose of determining why the appeal had

not been properly pursued and if appellant still desired to appeal his conviction.


       In compliance with this court’s direction, on December 19, 2002, the trial court held

a hearing to determine those matters. Appellant was present at the hearing. At the

completion of the hearing, the trial court made findings of fact and conclusions of law in

which it found that although appellant was indigent, he did not desire the appointment of

an attorney or to prosecute an appeal in this case and he wished the appeal to be

dismissed. The trial court also found that it had not granted appellant permission to appeal

his conviction after his guilty plea.


       Accordingly, this appeal is hereby dismissed. Because the appeal is dismissed as

a result of appellant’s request, no motion for rehearing will be entertained and our mandate

will issue forthwith.



                                                 John T. Boyd
                                                 Senior Justice

Do not publish.



                                             2